Citation Nr: 1105249	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a chronic back disorder, 
originally claimed as deterioration of back muscle.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a disorder of the arms and 
hands, claimed as problems with arms and hands.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
right lower extremity.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
left lower extremity.

5.  Entitlement to service connection for a chronic back 
disorder.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1965 to 
June 1967.    

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in January 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.
  
In a September 2005 rating decision, the RO denied service 
connection for degenerative joint disease of the right shoulder.  
While the Veteran filed a notice of disagreement (NOD), he did 
not perfect an appeal of that claim by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement) following the 
issuance of a statement of the case in October 2006.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  
Therefore, it is not before the Board.





FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied service 
connection for deterioration of back muscle, problems with arms 
and hands, and peripheral neuropathy.  The Veteran was notified 
of the decision and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence with regard to a chronic back 
disorder received since the January 1998 rating decision is new, 
relevant, and raises a reasonable possibility of substantiating 
the claim.

3.  The additional evidence with regard to a disorder of the arms 
and hands received since the January 1998 rating decision is 
cumulative and redundant of evidence previously considered, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claims.

4.  The additional evidence with regard to peripheral neuropathy 
of the right and left lower extremities received since the 
January 1998 rating decision is cumulative and redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claims.

5.  There is medical evidence of a current diagnosis of a back 
disorder.

6.  There is no evidence of a back disorder or symptomatology 
thereof in service or for many years thereafter.

7.  There is no probative evidence of a link between the 
Veteran's current back disorder and his military service.

8.  There is medical evidence of a current diagnosis of bilateral 
hearing loss.

9.  There is no evidence of hearing loss in either ear in 
service, within one year of service, or for many years 
thereafter.

10.  There is probative evidence against a link between the 
Veteran's current bilateral hearing loss and his military 
service.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the January 
1998 decision to reopen the previously denied claim for service 
connection for a chronic back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).  

3.  New and material evidence has not been received since the 
January 1998 rating decision to reopen a previously denied claim 
for service connection for a disorder of the arms and hands.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).
 
4.  New and material evidence has not been received since the 
January 1998 rating decision to reopen a previously denied claim 
for service connection for peripheral neuropathy of the right 
lower extremity.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156(a) (2010).

5.  New and material evidence has not been received since the 
January 1998 rating decision to reopen a previously denied claim 
for service connection for peripheral neuropathy of the left 
lower extremity.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156(a) (2010).

6.  A chronic back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

7.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in June 2004, September 2004, December 2004, and 
December 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the Veteran 
about the information and evidence the VA would seek to provide, 
and (3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO 
has provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issues concerning a chronic back 
disorder, a disorder of the arms and hands, and peripheral 
neuropathy of the bilateral lower extremities, the September 2004 
VCAA letter is compliant with the decision by the U. S. Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it sufficiently explained the bases of the 
prior denial (i.e., the deficiencies in the evidence when the 
claim was previously considered).  

Additionally, a March 2006 letter and the December 2009 VCAA 
letter from the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Here, additional VCAA notice was provided 
in March 2006 and December 2009, after issuance of the initial 
unfavorable AOJ decision in November 2004.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in June 2004, 
September 2004, and December 2004, followed by subsequent VCAA 
and Dingess notice in March 2006 and December 2009, the RO 
readjudicated the claim in an SSOC dated in November 2010.  Thus, 
the timing defect in the notice has been rectified.  In any 
event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and private treatment records as identified and authorized by the 
Veteran.  Further, the Veteran and his representative have 
submitted statements in support of his claim.  He also has been 
provided a VA examination in connection with his claim with 
regard to hearing loss.  While the Veteran, through his 
representative, asserts that VA failed to make a sufficient 
search for documents to support the Veteran's claim, the Board 
notes that neither the Veteran nor his representative has 
identified any additional missing documents that would support 
his claim.  Furthermore, in December 2009, the RO requested the 
Veteran to identify and authorize the release of any treatment 
records pertinent to his claim, and received no response from the 
Veteran.  Thus, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its January 2009 remand.  Specifically, the RO was 
instructed to conduct another search of its facilities to attempt 
to locate the original claims file; if the original claims file 
could not be located, the RO was to reconstruct the claims file, 
including securing the missing evidence that included the 
Veteran's STRs dated from September 1965 to June 1967, and 
private medical treatment records from D. Scarbrough, M.D., dated 
from April 21, 1995, to June 23, 1997.  The RO also was to obtain 
any private treatment records since September 2004; obtain any VA 
treatment records since May 2005; and provide the Veteran a VA 
audiology examination to determine the nature and etiology of the 
Veteran's bilateral hearing loss.  The Board finds that the RO 
has complied with these instructions to the extent possible.  The 
RO has located the original claims file; requested from the 
Veteran information regarding any private treatment records with 
no response from the Veteran; and obtained VA treatment records 
and associated them with the claims file.  Further, the VA 
examination reports dated in August 2010 substantially comply 
with the Board's January 2009 remand directives as they responded 
to the questions posed in the Board's January 2009 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - New and Material Evidence

In a January 1998 rating decision, the RO denied service 
connection for deterioration of back muscle, problems with arms 
and hands, and peripheral neuropathy.  The RO notified the 
Veteran of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's 
actions, the Board must initially determine on its own whether 
there is new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this claim.  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for 
service connection was received in July 2003.  Because the 
Veteran's claim to reopen service connection was filed after 
2001, the amended regulations are applicable.  See 66 Fed. Reg. 
at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Chronic Back Disorder

In its January 1998 rating decision, the RO denied service 
connection for a back disorder, claimed as deterioration of back 
muscle, because there was no evidence of a current back disorder 
that was incurred in service.

Upon reviewing the evidence received since the January 1998 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, VA treatment records 
dated in 2004 and 2005 note that the Veteran reported low back 
pain since 1992.  See VA treatment records dated in February 2004 
and May 2005.
  
Thus, presuming the credibility of this evidence, these records 
present evidence of a possible relationship between the Veteran's 
current back disorder to his military service.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as new 
and material evidence has been received, the Veteran's claim for 
service connection for a chronic back disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


B.  Disorder of the Arms and Hands

In its January 1998 rating decision, the RO denied service 
connection for a disorder of the arms and hands because there was 
no evidence that a disorder of the arms and hands, diagnosed as 
carpel tunnel syndrome, was incurred in or caused by service.  

Evidence of record at the time of the January 1998 rating 
decision consisted of the Veteran's original claim application; 
his STRs; private treatment records from Z. Hrynkin, M.D., dated 
from 1990 to 1991; and private treatment records from D. 
Scarbrough, M.D., dated from 1995 to 1997.

The additional evidence received since the January 1998 rating 
decision consists of VA treatment records dated from February 
2004 to May 2005; a private physician's statement dated in August 
2004; private treatment records from  M.W. O'Mary, M.D., dated 
from January 1992 to September 2004; private treatment records 
from B. Yates, M.D., dated from January 2004 to August 2004; 
private treatment records from J. Simmons, M.D., dated in July 
2000; VA examination reports dated in January 2005 and August 
2010; and lay statements from the Veteran and his representative.  

Initially, the Board notes that the private treatment records 
from B. Yates, M.D., and J. Simmons, M.D., and the VA examination 
reports dated in January 2005 and August 2010, are not pertinent 
to the Veteran's claim regarding a disorder of the arms and legs.  
These private treatment records and VA examination reports 
pertain to the Veteran's hearing loss, right shoulder 
degenerative joint disease, and other disorders for which the 
Veteran sought treatment; thus, they do not relate to the 
Veteran's disorder of the arms and hands, diagnosed as carpel 
tunnel syndrome, that is currently on appeal.  Therefore, this 
evidence cannot form the basis to reopen the claim.

With respect to the lay statement from the Veteran and his 
representative, they are cumulative of evidence that was 
previously of record.  In this regard, these lay statements 
merely repeat and summarize the Veteran's contentions that his 
disorder of the arms and hands relates back to his period of 
active duty and should be service-connected.  Cumulative or 
redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the private treatment records from 
M.W. O'Mary, M.D., and VA treatment records dated from February 
2004 and May 2005 do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence indicates that the 
Veteran's disorder of the arms and hands is related to service; 
these records merely show treatment for the disorder of the arms 
and hands, diagnosed as carpel tunnel syndrome, but do not 
support a finding that this or any other disorder of the arms and 
hands is related to service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a disorder of the arms and 
hands has not been received.  The claim is not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not 
fulfilled this threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

C.  Peripheral Neuropathy of the Bilateral Lower Extremities

In its January 1998 rating decision, the RO denied service 
connection for peripheral neuropathy of the right and left lower 
extremities because there was no evidence of treatment for such a 
disorder in either extremity or that such disorder is associated 
with exposure to herbicides.  

Evidence of record at the time of the January 1998 rating 
decision consisted of the Veteran's original claim application; 
his STRs; private treatment records from Z. Hrynkin, M.D., dated 
from 1990 to 1991; and private treatment records from D. 
Scarbrough, M.D., dated from 1995 to 1997.

The additional evidence received since the January 1998 rating 
decision consists of VA treatment records dated from February 
2004 to May 2005; a private physician's statement dated in August 
2004; private treatment records from  M.W. O'Mary, M.D., dated 
from January 1992 to September 2004; private treatment records 
from B. Yates, M.D., dated from January 2004 to August 2004; 
private treatment records from J. Simmons, M.D., dated in July 
2000; VA examination reports dated in January 2005 and August 
2010; and lay statements from the Veteran and his representative.  

Initially, the Board notes that the private treatment records 
from B. Yates, M.D., and J. Simmons, M.D., and the VA examination 
reports dated in January 2005 and August 2010, are not pertinent 
to the Veteran's claim regarding peripheral neuropathy in the 
lower extremities.  These private treatment records and VA 
examination reports pertain to the Veteran's hearing loss, right 
shoulder degenerative joint disease, and other disorders for 
which the Veteran sought treatment; thus, they do not relate to 
the Veteran's peripheral neuropathy in the lower extremities that 
is currently on appeal.  Therefore, this evidence cannot form the 
basis to reopen the claim.

With respect to the lay statement from the Veteran and his 
representative, they are cumulative of evidence that was 
previously of record.  In this regard, these lay statement merely 
repeat and summarize the Veteran's contentions that he has 
peripheral neuropathy in his lower extremities that is the direct 
result of exposure to herbicides.  Cumulative or redundant 
evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the private treatment records from 
M.W. O'Mary, M.D., and VA treatment records dated from February 
2004 and May 2005 do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence indicates that the 
Veteran has a current diagnosis of peripheral neuropathy in 
either lower extremity or that any such disorder is related to 
any exposure to herbicides during service; these records merely 
show treatment for other disorders.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for peripheral neuropathy of the 
right and left lower extremities has not been received.  The 
claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch 
as the Veteran has not fulfilled this threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni, 5 Vet. App. at 467.

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service- 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Chronic Back Disorder

In this case, the Veteran contends that his chronic back disorder 
is directly related to his period of active duty.  See VA Form 9 
dated in July 2005.  

In this regard, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  Here, post-service private 
treatment records show that the Veteran has been found to have 
posterolateral disc herniation at L5-S1 to the left and 
spondylolisthesis at L5-S1.  See, e.g., private magnetic 
resonance imaging (MRI) report from Z. Hrynkin, M.D., dated in 
November 1990; and private treatment record from M.W. O'Mary, 
M.D., dated in August 1994.  Thus, there is sufficient evidence 
of a current back disorder.  Consequently, the determinative 
issue is whether this disability is somehow attributable to the 
Veteran's military service.  See Watson, 4 Vet. App. at 314.  
See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; 
Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.

In service, the Veteran's STRs reveal no complaints of back 
symptomatology, diagnosis of a back disorder, or treatment for a 
back disorder.  Further, his separation examination dated in June 
1967 found a normal spine.  He also did not report any history of 
a back disorder or symptomatology thereof in his June 1967 Report 
of Medical History.  

Post-service, treatment records associated with the claims file 
initially documented a back disorder in the 1990's.  In an August 
1994 private medical report, it was indicated that the Veteran 
had hurt his back two years earlier.  The aforementioned 
diagnoses were indicated.  These diagnoses of the back were 
reported years after the Veteran's discharge from service.  As 
such, the Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Further, as discussed above, post-treatment records show no 
diagnosis of a back disorder until approximately 20 years after 
his discharge from service.  No other evidence showing that the 
Veteran experienced symptoms related to a back disorder or was 
diagnosed with a back disorder prior to the 1990's has been 
submitted.  Thus, service connection may not be established based 
on chronicity in service or post-service continuity of 
symptomatology for a back disorder.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current back disorder and his 
active military service, no medical evidence supports the 
Veteran's assertion that his back disorder began in service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  In fact, the 
Veteran has consistently reported to his treating physicians that 
he incurred a back injury in 1992, 15 years after his discharge 
from his service, and that his low back pain began in 1992.  See 
private treatment record from M.W. O'Mary, M.D., dated in August 
1994; and VA treatment record dated in February 2004 and May 
2005.  Furthermore, the Veteran has never reported any in-service 
back injury or back symptomatology during treatment with any 
physician.  Due to the consistency of reports of a back injury in 
1992 and the lack of any mention of a back injury in service 
throughout the appeal period, the Board finds the Veteran's 
assertions that his back disorder began in service to be 
incredible.  Thus, as a whole, post-service medical records 
provide no evidence to support the Veteran's claim for service 
connection for a back disorder as they reveal a back disorder 
that began many years after service with no connection to 
service.  Moreover, since there is no contrary evidence of 
record, the Board finds that these treatment records and reports 
of a post-service back injury are entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with a back 
disorder over time, he is not competent to render an opinion as 
to the medical etiology of this disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

B.  Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is a 
result of exposure to loud noises during service.  See VA Form 9 
dated in July 2005.   

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, an August 2010 audiogram assessed the Veteran with 
bilateral hearing loss.  The audiogram results for both ears 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
60
65
LEFT
15
10
15
60
65

However, a review of STRs reveals no medical evidence of 
treatment or diagnosis of hearing loss in either ear during the 
Veteran's years of active service.  His separation examination in 
June 1967 also showed normal hearing in both ears.  He also did 
not complain of difficulty hearing on his June 1967 Report of 
Medical History.  Moreover, the Veteran's military occupational 
specialty (MOS) as an ordinance supply specialist provides no 
indication that he would be exposed to significant noise levels 
during service.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they show 
neither complaints nor evidence of hearing loss.

Post-service, there is no evidence of complaints of hearing loss 
until July 2000, when the Veteran was treated for decreased 
hearing.  The private treating physician noted that the Veteran 
worked in the mines for a number of years.  An audiogram revealed 
a significant high-frequency sensorineural hearing loss in both 
ears.  See private treatment record from J. Simmons, M.D., dated 
in July 2000.    

The Board notes that the initial diagnosis of high-frequency 
hearing loss in July 2000 dates to approximately 33 years after 
the Veteran's discharge from service.  In this regard, as 
previously discussed, the Federal Circuit Court has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3rd at 1333.  
It follows, therefore, that the Board finds no evidence of 
hearing loss or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the presumption of 
in-service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  

There also is no evidence of non-chronic hearing loss in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  As already 
mentioned, the Veteran's separation examination in June 1967 
showed normal hearing in both ears.  Thereafter, the evidence of 
record shows no complaints of hearing loss and no diagnosis of 
hearing loss until July 2000, approximately 33 years since 
discharge from service.  No evidence has been received to show 
complaints of, or treatment for, hearing loss prior to July 2000.  

As to a nexus between the Veteran's current hearing loss and his 
active military service, the findings of the August 2010 VA 
audiologist provide strong evidence against the claim.  
Initially, the August 2010 VA audiologist noted that the Veteran 
first noticed hearing loss in both ears approximately 10 years 
ago, in 2000.  He also noted that there was no evidence of 
reports or complaints of hearing loss in service, with entrance 
and exit audiograms showing hearing within normal limits.  The 
Veteran reported noise exposure as a carpenter.  No in-service 
noise exposure was reported, aside from rifle fire during basic 
training.  He also reported occupational noise exposure working 
for Drummond Coal Company for 24.5 years, during which time he 
did not use hearing protection; working for J&K Lumbar Company 
for four years; and working for Planet Southern as a saw operator 
for four years.  The audiologist opined that bilateral hearing 
loss is not caused by or a result of in-service acoustic trauma.  
He explained that there is a pattern of noise-induced hearing 
loss as evidenced by the current audiometric configuration; 
however, there is no substantial evidence to support that this 
hearing loss began during service, as normal hearing was present 
on both entry and exit hearing examinations and no complaint of 
hearing loss was found in the medical file.  There also is an 
admitted long history of noise exposure in various occupations 
and hobbies, which has likely contributed to the current hearing 
loss.  See VA audiology examination report dated in August 2010.

The Veteran also was provided a VA examination of his ears in 
August 2010.  This examiner noted that the Veteran did not serve 
in a combat role during service, and that, aside from rifle range 
firing, was not exposed to excessive noise during service.  This 
examiner also noted that the Veteran's service entrance and exit 
examinations showed normal hearing, and that there was no 
complaint of hearing loss during service.  It was further noted 
that the Veteran has a history of being a coal miner for 24.5 
years without wearing ear protection.  He also worked as a 
carpenter around skill saws and hammering.  The Veteran's ears 
were found to be normal.  The VA examiner concluded that there is 
no evidence that the hearing loss, as described, was secondary to 
acoustic trauma during service; it is rather most likely due to 
the Veteran's civilian occupations.  See VA ear examination 
report dated in August 2010.  

Since there is no contrary evidence of record, the Board finds 
that these VA examination reports are entitled to great probative 
weight and provide negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced diminished hearing over time, he is 
not competent to render an opinion as to the medical etiology of 
his current bilateral hearing loss, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53.


ORDER

As new and material evidence has been received, the previously 
denied claim for a chronic back disorder is reopened.  To this 
extent the appeal is granted.   

Service connection for a chronic back disorder is denied.

As no new and material evidence has not been received, the claim 
for service connection for a disorder of the arms and hands is 
not reopened.  The appeal is denied.

As no new and material evidence has not been received, the claim 
for service connection for peripheral neuropathy of the right 
lower extremity is not reopened.  The appeal is denied.

As no new and material evidence has not been received, the claim 
for service connection for peripheral neuropathy of the left 
lower extremity is not reopened.  The appeal is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


